DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 1 discloses templates for folding the sheets of the cellophane along designated fold lines and claim 15 discloses the sheets of cellophane having surface markings and folding the cellophane according to the surface markings but the specification and figures as originally filed fail to provide support for these limitations since the templates and instructions only broadly provide for the desired function of folding but does not disclose any structure related to how those functions are achieved.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 9-12, 15-17 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffman (3089802), mattandshari.com/crafts /seasonal-crafts/learn-how-to make-paper-snowflakes and Livingston (3714734).  Coffman discloses a toy kit having sheets (26, 56) of cellophane (column 2 lines 68-69 &column 4 lines 54-55), a toy polariscope (Fig. 1, column 2 lines 20-52) having one or more rotatable polarizing lenses that can include a geared attachment structure (4, 6) and a plurality of differently shaped pre-cut physical patterned templates (22, 24, 27, 30, 41,48) for creating designs in the sheets of cellophane by overlapping and cutting and aiding in the orienting and viewing of the designs by a human eye under polarizing light for seeing reflection, refraction, diffraction or interference patterns (column 2 line 20 – column 4 line 72).  Coffman discloses the basic inventive concept with the exception of one of the templates taking the form of surface markings on the cellophane to form designated fold lines used for folding and cutting out portions of the cellophane along one or more folds.  Mattandshari.com discloses providing templates and instructions with designated lines for folding and cutting out portions of a sheet along one or more folds to create intricate designs (pages 2-5).  Since both Coffman and mattandshari.com teach templates for forming designs using sheet material, it would have been obvious to one of ordinary skill in the art to include a template as taught by mattandshari.com to the kit of Coffman for the predictable result of enabling more elaborate designs to be created.  Livingston discloses forming a sheet of cellophane with surface markings (6-9) indicating fold lines for creating a desired design (Fig. 1, column 2 lines 34-51).  It would have been obvious to one of ordinary skill in the art to configure the cellophane with the designated fold lines for the predictable result providing the necessary information about the construction of a design using the cellophane in an easy to follow manner.  In regard to the kit also including instructions, the examiner notes that printed matter need not be given patentable weight unless a functional relationship exists between the printed matter and the associated substrate, in this case the instructions merely convey a message or meaning to a human reader independent of the supporting product and as such does not provide a functional relationship, further broadly reciting that the instructions use the cellophane and polariscope from the kit does not show that the products and the printed matter depend on each other since the instructions could be used with other similar products not found in the kit or the products could be used with different instructions.  MPEP § 2111.05. See also In re Gulack, 703 F.2d at 1386, 217 USPQ at 404 and In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Claims 2, 5-8, 13, 14, 18, 19 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffman, mattandshari.com and Livingston as applied above for claims 1, 11 and 15 and further in view of Kriebel (2120365) and Murakami (3936147).  Coffman, mattandshari.com and Livingston disclose the basic inventive concept with the exception of having a reflective surface for placing the cellophane for viewing that can take the form of glossy black cardboard, a source of polarized light such as a liquid or water surface and the polarizing lenses including glow-in-the-dark material.  Kriebel discloses an optical kit for viewing objects (22) having support surfaces for the objects that can include pre-cut reflective surfaces (23) configured to form a source of polarized light oriented to pass light through the designs (Fig. 2, page 2 lines 1-25).  It would have been obvious to one of ordinary skill in the art to include surfaces as taught by Kriebel to the kit of the applied references for the predictable result of displaying the designs in a manner that provides enhanced visual effects.  Murakami discloses that known sources of polarized light can be formed by glossy or water surfaces (column 3 lines 16-21).  It would have been obvious to one of ordinary skill in the art from the teaching of Murakami to use other known polarized light surfaces for the source of polarized light for the predictable result of using known materials suitable for the intended purpose.  The examiner further notes in regard to the particular materials used such as the glossy black cardboard, water or liquid or glow-in-the-dark material, that it has been held that using known materials suitable for the intended purpose would be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 4 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffman, mattandshari.com and Livingston as applied above for claim 1 and further in view of Rasmussen (6944983).  Coffman, mattandshari.com and Livingston disclose the basic inventive concept with the exception of providing a motorized rotational device for the polarizing lenses.  Rasmussen discloses an assembly having polarized lenses for creating visual effects including a motorized assembly with geared attachment for rotating the lenses (abstract, Fig. 2).  Since both Coffman and Rasmussen disclose providing rotatable polarized lenses to create visual effects, it would have been obvious to one of ordinary skill in the art to modify the applied references to include a motorized assembly for rotating the lenses for the predictable result of automating the creation of the visual effects in a known manner. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711    
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711